\OOO\IO\Ul-BL»JN>-*

NNN[\)NNNNN>-»)-dr-r-»-¢)-\\_a)-l)-v)-
OO\]O\Ul-l>-L)JN\-‘O\OOO\]O\LJIJ>UJN>-‘O

 

 

Case 2:15-cr-00003-RSL Document 41-1 Filed 04/17/19 Page 1 of l

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

SEATTLE
UNITED STATES OF AMERICA, No. CR15-003-RSL
Plaintiff,
v. ['PRGP@S‘E'Dj
ORDER OF DISMISSAL
MOHINDER CHAWLA,
Defendant.

 

 

This matter comes before the Court upon the notice of the United States for leave
to dismiss all pending charges in this matter as to fugitive Defendant Mohinder Chawla.

IT IS HEREBY ORDERED:

All pending counts in the above-captioned case are dismissed, Without prejudice

The outstanding Warrants shall be quashed

DATED this _%_+ day of , 2019.

MSM

ROBERT S. LASNIK
UNITED STATES DISTRICT COURT JUDGE
Presented by:
/s/ Catherine L. Crisham
CATHERINE L. CRISHAM
Assistant United States Attorney

0rder of Dismissal -- l UNITED STATES ATToRNEY

U.s. v. chawla, et al./cRis-oos-RSL 7°° STEWART STREET» SU“E mo
SEATTLE, WASHINGTON 98101

(206) 553-7970

